         Case 4:17-cv-00475-JAS Document 281 Filed 10/28/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Center for Biological Diversity, et al.,       No. CV-17-00475-TUC-JAS (L)
                                                        No. CV-17-00576-TUC-JAS (C)
10                     Plaintiffs,                      No. CV-18-00189-TUC-JAS (C)
                                                        CONSOLIDATED
11       v.
                                                        ORDER
12       United States Fish and Wildlife Service, et
         al.,
13
                       Defendants.
14
15
16             Pending before the Court is Rosemont’s “Rule 59 motion to alter or amend the

17   judgment” (hereinafter, “motion for reconsideration”). See Doc. 266. Plaintiffs oppose

18   the motion for reconsideration. See Docs. 273, 274.1

19             Motions for reconsideration should be granted only in rare circumstances.

20   Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). A motion for

21   reconsideration is appropriate where the district court “(1) is presented with newly

22   discovered evidence, (2) committed clear error or the initial decision was manifestly unjust,

23   or (3) if there is an intervening change in controlling law.” School Dist. No. 1J, Multnomah

24   County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Such motions should not be

25   used for the purpose of asking a court “‘to rethink what the court had already thought

26
     1
      Because the briefing is adequate and oral argument will not help in resolving this matter,
27   oral argument is denied. See Mahon v. Credit Bureau of Placer County, Inc., 171 F.3d
     1197, 1200-1201 (9th Cir. 1999).
28
      Case 4:17-cv-00475-JAS Document 281 Filed 10/28/19 Page 2 of 2



 1   through–rightly or wrongly.’” Defenders of Wildlife, 909 F. Supp. at 1351 (quoting Above
 2   the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)). A motion
 3   for reconsideration “may not be used to raise arguments or present evidence for the first
 4   time when they could reasonably have been raised earlier in the litigation.” Kona Enters.,
 5   Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Nor may a motion for
 6   reconsideration repeat any argument previously made in support of or in opposition to a
 7   motion. Motorola, Inc. v. J.B. Rodgers Mech. Contractors, Inc., 215 F.R.D. 581, 586 (D.
 8   Ariz. 2003).     Mere disagreement with a previous order is an insufficient basis for
 9   reconsideration. See Leong v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw.
10   1988).
11            The Court has reviewed the record in this case. The Court finds no basis to
12   reconsider its decision. Accordingly, IT IS ORDERED that Rosemont’s motion for
13   reconsideration (Doc. 266) is denied.
14
15            Dated this 25th day of October, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
